 



Exhibit 10.18
OMNIBUS AMENDMENT AND CONSENT AGREEMENT
          This OMNIBUS AMENDMENT AND CONSENT AGREEMENT (the “Amendment and
Consent”) dated as of December 29, 2006 is by and among Option One Owner Trust
2005-8 (the “Issuer”), Option One Mortgage Corporation (“OOMC”), in its capacity
as loan originator (in such capacity, the “Loan Originator”) and as servicer (in
such capacity, the “Servicer”), Option One Mortgage Capital Corporation
(“Capital”), Option One Loan Warehouse Corporation (the “Depositor”) , Wells
Fargo Bank, National Association, as indenture trustee (the “Indenture
Trustee”), and Merrill Lynch Bank USA, as purchaser (in such capacity, the
“Purchaser”) and as Noteholder Agent (in such capacity, the “Noteholder Agent”).
Capitalized terms used herein but not specifically defined herein shall have the
meanings given to such terms in the Sale and Servicing Agreement (as defined
below) or the Indenture (as defined below).
PRELIMINARY STATEMENTS:
          A. The Issuer, OOMC, as servicer and as loan originator, the Depositor
and the Indenture Trustee are parties to that certain Sale and Servicing
Agreement dated as of October 1, 2005 (as amended, the “Sale and Servicing
Agreement”).
          B. The Issuer and the Indenture Trustee are parties to that certain
Indenture dated as of October 1, 2005 (as amended, the “Indenture”).
          C. The Noteholder Agent, the Issuer, OOMC, as servicer and the
Indenture Trustee, as both indenture trustee and custodian, are parties to that
certain Custodial Agreement dated as of October 1, 2005 (as amended, the
“Custodial Agreement”).
          D. OOMC intends to transfer and assign to its wholly-owned subsidiary,
Capital, and Capital intends to accept and assume from OOMC, a portion of OOMC’s
business.
          E. OOMC has requested that the Depositor, the Purchaser, the
Noteholder Agent, the Issuer and the Indenture Trustee consent to certain
amendments to the Sale and Servicing Agreement, the Indenture and the Custodial
Agreement, upon the terms and subject to the conditions set forth herein.
          F. OOMC, Capital and Depositor have requested that the Purchaser, the
Noteholder Agent, the Issuer and the Indenture Trustee (a) consent to, promptly
after the date hereof, the conversion of the Depositor from a Delaware
corporation to a Delaware limited liability company (the “Depositor Conversion”)
and (b) agree to promptly enter into after the date hereof a Fifth Amended and
Restated Loan Purchase and Contribution Agreement, dated as of December 29, 2006
(the “Proposed Fifth Amended and Restated LPA”), between Capital, as seller, and
Depositor, as purchaser (to reflect the terms of this Amendment and Consent).
          G. OOMC has requested that all references to “Loan Originator” in any
of the Basic Documents be defined to mean both OOMC and Capital, jointly and
severally, unless otherwise specifically set forth therein. OOMC has further
requested that the definition of “Loan Purchase and Contribution Agreement” in
any of the Basic Documents be defined to mean each of: (i) the Loan Purchase
Agreement between OOMC, as seller, and Capital, as purchaser, dated

 



--------------------------------------------------------------------------------



 



as of December 29, 2006 and all supplements and amendments thereto and (ii) the
Proposed Fifth Amended and Restated LPA, and all supplements and amendments
thereto.
          H. In consideration of the consent of the Depositor, the Purchaser,
the Noteholder Agent, the Issuer and the Indenture Trustee, OOMC has agreed to
be held jointly and severally liable for the Transfer Obligation on the terms
set forth herein.
     NOW, THEREFORE, the parties hereto agree as follows:
     SECTION 1. Amendments to the Sale and Servicing Agreement. Effective as of
December 29, 2006 or such later date as OOMC shall designate (the “Effective
Date”) and subject to the satisfaction of the conditions precedent set forth in
Section 9 hereof, the Sale and Servicing Agreement is hereby amended as follows:
          (a) The definition of “Loan Originator” set forth in Section 1.01 of
the Sale and Servicing Agreement is hereby amended to provide as follows:
     “Loan Originator: Each of Option One and Option One Capital, and their
respective successors and assigns, jointly and severally.”
          (b) The definition of “Loan Purchase and Contribution Agreement” set
forth in Section 1.01 of the Sale and Servicing Agreement is hereby amended to
provide as follows:
     “Loan Purchase and Contribution Agreement: Each of: (i) the Loan Purchase
Agreement between Option One, as loan originator, and Option One Capital, as
transferee, dated as of December 29, 2006 and all supplements and amendments
thereto and (ii) the Fifth Amended and Restated Loan Purchase and Contribution
Agreement, between Option One Capital, as loan originator, and Depositor, as
depositor, dated as of December 29, 2006, and all supplements and amendments
thereto.”
          (c) The following definition of “Option One Capital” is hereby added
to Section 1.01 of the Sale and Servicing Agreement:
     “Option One Capital: Option One Mortgage Capital Corporation, a Delaware
corporation.”
          (d) Section 2.07(iii) of the Sale and Servicing Agreement is hereby
amended by substituting the following language:
     “(iii) Option One, Option One Capital or any of their Affiliates default
under, or fail to perform as requested under, or shall otherwise materially
breach the terms of any repurchase agreement, loan and security agreement or
similar credit facility or agreement entered into by Option One, Option One
Capital or any of their Affiliates, including without limitation, the Sale and
Servicing Agreement, dated as of April 1, 2001, among the Option One Owner Trust
2001 -1 A, the Depositor, Option One and the Indenture Trustee, the Sale and
Servicing Agreement, dated as of April 1, 2001, among the Option One Owner Trust
2001 -2, the Depositor, Option One and the Indenture Trustee, the Sale and
Servicing Agreement, dated as of July 2, 2002, among the Option One Owner Trust

- 2 -



--------------------------------------------------------------------------------



 



2002-3, the Depositor, Option One and the Facility Administrator, the Sale and
Servicing Agreement, dated as of August 8, 2003, among the Option One Owner
Trust 2003-4, the Depositor, Option One and the Indenture Trustee, the Sale and
Servicing Agreement, dated as of June 1, 2005, among Option One Owner Trust
2005-6, the Depositor, Option One and the Indenture Trustee, the Sale and
Servicing Agreement, dated as of September 1, 2005, among the Option One Owner
Trust 2005-7, the Depositor, Option One and the Indenture Trustee, the Sale and
Servicing Agreement, dated as of October 1, 2005 among Option One Owner Trust
2005-8, the Depositor, Option One and the Indenture Trustee and the Sale and
Servicing Agreement, dated as of December 30, 2005 among Option One Owner Trust
2005-9, the Depositor, Option One and the Indenture Trustee and such default,
failure or breach shall entitle any counterparty to declare the Indebtedness
thereunder to be due and payable prior to the maturity thereof.
          (e) Subsection (e) of Section 3.02 of the Sale and Servicing Agreement
is hereby amended by deleting the words “the Loan Originator’s satisfaction of
its financial covenants” and in their place inserting the words “Option One’s
satisfaction of its financial covenants.”
          (f) Subsection (m) of Section 3.02 of the Sale and Servicing Agreement
is hereby amended and restated in its entirety as follows:
     “(m) Option One is in compliance with each of its financial covenants set
forth in Section 7.02; and”
          (g) Subsection (k) of Section 3.02 of the Sale and Servicing Agreement
is hereby amended and restated in its entirety as follows:
     “(k) Option One has received fair consideration and reasonably equivalent
value in exchange for the Loans sold by it to Option One Capital and Option One
Capital has received fair consideration and reasonably equivalent value in
exchange for the Loans sold by it on such Transfer Date to the Depositor;
          (h) Section 5.06 of the Sale and Servicing Agreement is hereby amended
by adding the following subsection:
     “(c) With respect to the obligations of the Loan Originator pursuant to
this Section 5.06, Option One shall be obligated to make payments hereunder only
if Option One Capital does not make such payments prior to the time any such
payment is required to be made. If Option One Capital does not make any such
payment prior to the time such payment is required to be made, Option One shall
be required to make such payment not later than the time such payment is
required to be made.”
          (i) Section 7.02 of the Sale and Servicing Agreement is hereby amended
by substituting “Option One” for “the Loan Originator” in each and every place
where such term appears in such section.
          (j) Subsection (a)(6) of Section 9.01 of the Sale and Servicing
Agreement is hereby amended and restated in its entirety as follows:

- 3 -



--------------------------------------------------------------------------------



 



     “(6) Option One fails to comply with any of its financial covenants; or
          (k) Section 11.06 of the Sale and Servicing Agreement is hereby
amended by deleting clause (III) thereof and replacing such clause with the
following:
     “(III) in the case of the Loan Originator, (A) if to Option One, to Option
One Mortgage Corporation, 3 Ada, Irvine, California 92618, Attention: William
O’Neill, telecopy number: (949) 790-7540, telephone number: (949) 790-7504 or
(B) if to Option One Capital, to Option One Mortgage Capital Corporation, 3 Ada
Road, Irvine, California 92618, Attention: Chief Financial Officer, telecopy
number: (949) 790-7514, telephone number: (949) 790-3600 ext 35524 or, in either
case, to such other addresses or telecopy or telephone numbers as may hereafter
be furnished to the Securityholders and the other parties hereto in writing by
Option One or Option One Capital.
     SECTION 2. Amendments to the Indenture. Effective as of the Effective Date
and subject to the satisfaction of the conditions precedent set forth in
Section 9 hereof, the Indenture is hereby amended as follows:
          The definition of “Loan Originator” set forth in Section 1.01 (a) of
the Indenture is hereby amended to provide as follows:
     “Loan Originator: has the meaning given to such term in the Sale and
Servicing Agreement.”
     SECTION 3. Amendments to the Custodial Agreement. Effective as of the
Effective Date and subject to the satisfaction of the conditions precedent set
forth in Section 9 hereof, the Custodial Agreement is hereby amended as follows:
          (a) The definition of “Loan Originator” set forth in Section 1 of the
Custodial Agreement is hereby amended to provide as follows:
     “Loan Originator: As defined in the Sale and Servicing Agreement.”
     (b) The definition of “Loan Purchase and Contribution Agreement” set forth
in Section 1 of the Custodial Agreement is hereby amended to provide as follows:
     “Loan Purchase and Contribution Agreement: As defined in the Sale and
Servicing Agreement.”
     SECTION 4. Consent to the Depositor Conversion and Proposed Fifth Amended
and Restated LPA. Each of the parties hereto consents to (a) the Depositor
Conversion and (b) the Proposed Fifth Amended and Restated LPA to amend and
restate that certain Fourth Amended and Restated Loan Purchase and Contribution
Agreement, dated as of September 1, 2005, between OOMC, as seller, and the
Depositor, as purchaser (to reflect the terms of this Amendment and Consent,
including the substitution of Capital for OOMC as the Loan Originator).

- 4 -



--------------------------------------------------------------------------------



 



     SECTION 5. Representations and Warranties. Each of the parties hereto
represents and warrants that this Amendment and Consent, and the Sale and
Servicing Agreement, Indenture and Custodial Agreement, each as amended by this
Amendment and Consent, constitute legal, valid and binding obligations of such
Person enforceable against such Person in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles. Each of OOMC, Capital and the Depositor represent to the Purchaser
that as of the date hereof, after giving effect to this Amendment and Consent,
(a) all of their respective representations and warranties in the Basic
Documents are true and correct, and (b) such party is in full compliance with
all of the terms and conditions of the Basic Documents.
     SECTION 6. Reference to and the Effect on the Sale and Servicing Agreement,
the Indenture and the Custodial Agreement.
          (a) On and after the Effective Date, each reference in the Sale and
Servicing Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Sale and Servicing Agreement and each
reference to the Sale and Servicing Agreement in any certificate delivered in
connection therewith, shall mean and be a reference to the Sale and Servicing
Agreement as amended hereby.
          (b) Each of the parties hereto hereby agrees that, except as
specifically amended above, the Sale and Servicing Agreement is hereby ratified
and confirmed and shall continue to be in full force and effect and enforceable,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and general equitable principles.
          (c) On and after the Effective Date, each reference in the Indenture
to “this Indenture”, “hereunder”, “hereof” , “herein” or words of like import
referring to the Indenture and each reference to the Indenture in any
certificate delivered in connection therewith, shall mean and be a reference to
the Indenture as amended hereby.
          (d) Each of the parties hereto hereby agrees that, except as
specifically amended above, the Indenture is hereby ratified and confirmed and
shall continue to be in full force and effect and enforceable, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and
general equitable principles.
          (e) On and after the Effective Date, each reference in the Custodial
Agreement to “this Agreement”, “hereunder”, “hereof” , “herein” or words of like
import referring to the Custodial Agreement and each reference to the Custodial
Agreement in any certificate delivered in connection therewith, shall mean and
be a reference to the Custodial Agreement as amended hereby.
          (f) Each of the parties hereto hereby agrees that, except as
specifically amended above, the Custodial Agreement is hereby ratified and
confirmed and shall continue to be in full force and effect and enforceable,
except as such enforcement may be limited by

- 5 -



--------------------------------------------------------------------------------



 



applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and general equitable principles.
     SECTION 7. Execution in Counterparts. This Amendment and Consent may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
     SECTION 8. Governing Law. This Amendment and Consent shall be construed in
accordance with, and governed by the laws of the State of New York, without
giving effect to its conflicts of law provisions.
     SECTION 9. Conditions of Effectiveness. This Amendment and Consent shall
become effective as of the date hereof upon the receipt by the Noteholder Agent
of this Amendment and Consent duly executed by all of the parties hereto.
[remainder of page intentionally left blank]

- 6 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment and
Consent as of the day and year first above written.

                  OPTION ONE OWNER TRUST 2005-8, as Issuer    
 
           
 
  By:   Wilmington Trust Company, not in its individual
capacity, but solely as
Owner Trustee    
 
           
 
  By:   /s/ Jennifer A. Luce    
 
  Name:  
 
Jennifer A. Luce    
 
  Title:   Sr. Financial Services Officer    
 
                OPTION ONE LOAN WAREHOUSE CORPORATION, as Depositor    
 
           
 
  By:   /s/ Philip Laren    
 
  Name:  
 
Philip Laren    
 
  Title:   Vice President    
 
                OPTION ONE MORTGAGE CORPORATION, as Loan Originator and as
Servicer    
 
           
 
  By:   /s/ Philip Laren    
 
  Name:  
 
Philip Laren    
 
  Title:   Senior Vice President    
 
                OPTION ONE MORTGAGE CAPITAL CORPORATION    
 
           
 
  By:   /s/ Philip Laren    
 
  Name:  
 
Philip Laren    
 
  Title:   Vice President    

Signature Page to Omnibus Amendment

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee  
 
 
           
 
  By:   /s/ Darron C. Woodus    
 
  Name:  
 
Darron C. Woodus    
 
  Title:   Assistant Vice President    

Signature Page to Omnibus Amendment

 



--------------------------------------------------------------------------------



 



                  MERRILL LYNCH BANK USA, as Purchaser    
 
           
 
  By:   /s/ James B. Cason    
 
  Name:  
 
James B. Cason    
 
  Title:   Vice President    
 
                MERRILL LYNCH BANK USA, as Noteholder Agent    
 
           
 
  By:   /s/ Joseph Magnus    
 
  Name:  
 
Joseph Magnus    
 
  Title:   Director    

Signature Page to Omnibus Amendment

 